Berdon, J.,
dissenting. In this case, the plaintiff clearly alleged a taking of his property under article first, § 11 of the Connecticut constitution, which provides: “The property of no person shall be taken for public use, without just compensation therefor.”
The majority concedes that because the trial court did not hold an evidentiary hearing on the motion to dismiss, even though the state submitted affidavits with its motion, we must view “the factual allegations of the complaint in the light most favorable to the plaintiff. See Bradley’s Appeal from Probate, 19 Conn. App. 456, 466-67, 563 A.2d 1358 (1989).” In the present case, the Appellate Court pointed out that the plaintiff alleged in the first count of the complaint, the following: “[T]he plaintiff owns real estate on the south side of Interstate 95 in Greenwich adjacent to state owned property. At this location, which was formerly the site of a toll station, the state began constructing a truck inspection and weigh station. As part of this construction, the state cut down a substantial number of trees on its land and commenced other activities necessary to the construction of the weigh station. The plaintiff alleged that these activities caused the following damage to his property: (1) exposure to increased noise, unsightliness, fumes, and toxic emissions from 1-95; (2) the alteration of preexisting drainage; (3) the placement of a dangerous toxic substance holding pond immediately adjacent to his property and (4) increased noise, unsightliness and toxic emissions caused by the operation of the completed inspection and weigh station.” Tamm v. Burns, 25 Conn. App. 468, 469-70, 594 A.2d 1043 (1991). In addition, the plaintiff alleged the effects of these allegations, in that “[s]aid actions of the defendant [state] have made part of the property of [the] plaintiff unable to be utilized for any reasonable and proper purpose” and that “[s]aid actions of defendant have resulted in a taking of [the] plaintiffs *292property.” Surely, construed in the light most favorable to the plaintiff, these allegations allege a taking— that is, the activities of the state on adjoining land made a portion of the property of the plaintiff unusable for any purpose.
In Horak v. State, 171 Conn. 257, 261, 368 A.2d 155 (1976), we held the following: “The word ‘taken’ as used in the fifth amendment to the constitution of the United States and article first, § 11, of the Connecticut constitution means generally the exclusion of the owner from his private use and possession, and the assumption of the use and possession for the public purpose by the authority exercising the right of eminent domain. Bishop v. New Haven, 82 Conn. 51, 58, 72 A. 646 [1909]. Carl Roessler, Inc. v. Ives, 156 Conn. 131, 140, 239 A.2d 538 [1968]. Although a ‘taking’ may be complete without an actual, physical appropriation of property as discussed in such cases as Laurel, Inc. v. State, [169 Conn. 195, 205, 362 A.2d 1383 (1975)], and Stock v. Cox, 125 Conn. 405, 419, 6 A.2d 346 [1939], there is no taking in a constitutional sense unless the property cannot be utilized for any reasonable and proper purpose; Laurel, Inc. v. State, supra; Vartelas v. Water Resources Commission, 146 Conn. 650, 153 A.2d 822 [1959]; as where the economic utilization of the land is, for all practical purposes, destroyed. See Dooley v. Town Plan & Zoning Commission, 151 Conn. 304, 197 A.2d 770 [1964].” (Internal quotation marks omitted.) Accordingly, the plaintiff need only assert predicate allegations that could lead to the conclusion that a portion of his property, as a result of the state’s activities on its adjoining property, “cannot be utilized for any reasonable and proper purpose.” Horak v. State, supra.
In the present case, the plaintiff makes these allegations in his complaint. He alleges that as a result of the state activities on the adjoining property “fumes and toxic emissions . . . have made part of the prop*293erty of [the] plaintiff unable to be utilized for any reasonable and proper purpose.” (Emphasis added.) Surely, these allegations are sufficient to support a constitutional taking.1 Whether they can be proven is not an issue before this court and must be left to the trier of fact.
In Richards v. Washington Terminal Co., 233 U.S. 546, 557-58, 34 S. Ct. 654, 58 L. Ed. 1088 (1914), the United States Supreme Court concluded that, despite Congress’ grant of immunity from actions for private nuisances, a landowner was entitled to compensation for injuries peculiar to his property that were caused by the gases and smoke emanating from a fanning system located in a railroad tunnel that were so severe as to render the property less habitable than it otherwise would have been. To hold otherwise, the court reasoned, would allow property to be taken for public use without just compensation, in violation of the fifth amendment to the United States constitution. Id. The court stated that “no authority conferred by Congress would justify an invasion of private property to an extent amounting to an entire deprivation of its use and enjoyment, without compensation to the owner; nor could such authority be invoked to justify acts, creating physical discomfort and annoyance to others in the use and enjoyment of their property, to a less extent than entire deprivation, if different places from *294those occupied could be used by the corporation for its purposes, without causing such discomfort and annoyance . . . .” (Emphasis added; internal quotation marks omitted.) Id., 556.
Although the majority demurs on the issue, logic dictates that we hold that the plaintiff need not allege that his entire property is rendered useless. Otherwise, for example, a plaintiff who owns only a ten foot strip of land that is rendered useless by the smoke and toxic emissions may recover for a taking, but, if that same ten feet of land is part of a larger tract owned by the plaintiff, he or she may not recover anything.
I agree with the Appellate Court that the allegations are sufficient and the plaintiff should be given his day in court. Accordingly, I respectfully dissent.

 The majority asserts that before the plaintiff may seek redress of his constitutional claim, he must exhaust his claims commission remedy. Apparently, the majority distinguishes constitutional takings claims that “fit the precedential mold” from novel takings claims. This distinction, however, has no basis in our law and is without merit. First, General Statutes § 4-142 (2) excepts “claims upon which suit otherwise is authorized by law” from the jurisdiction of the claims commissioner. Constitutional takings claims, even atypical ones, are authorized by law. Second, Doe v. Heintz, 204 Conn. 17, 36-37, 526 A.2d 1318 (1987), upon which the majority relies, is inapposite because the issue in Doe was not one of constitutional dimensions, but, rather it involved a dispute over the recovery of attorney fees and costs.